Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021, has been entered.
 Status of the Claims
	Claims 1-7, 9-15 and 21-23 are pending.
Claims 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention.  Therefore, claims 1-7 and 9-15 are subject of the Office action below.
Applicants’ arguments filed on 11/23/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4-6, 9 and 13 under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch (Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021.

The rejection of claims 1, 2-6, 9 and 13-15 under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch ( Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action) as applied to claims 1, 4-6, 9 and 13 above, and further in view of: i) Banov (U.S. Pub. No. 20140377357, published 12/25/2014, cited in the previous Office action); and ii) El-Gendy (J. Pharmaceutical Sciences, 2012, 101, 3445-3455, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021.

The rejection of claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch ( Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action) as applied to claims 1, 4-6, 9 and 13 above, and further in view of: i) Banov (U.S. Pub. No. 20140377357, published 12/25/2014, cited in the previous Office action); ii) El-Gendy (J. Pharmaceutical Sciences, 2012, 101, 3445-3455, cited in the previous Office action); and iii) Arnold (U.S. Pub. No. 20110150992, published 06/23/2011, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021.
Response to Applicants’ Arguments/Remarks
TGMEDS in view of Kook, Andersson, Munch and Roberts, pages 6-9 of Remarks:
The Applicants raise several arguments (see pages 6-9 of Remarks), alleging that the invention of instant claim 1 is non-obvious over TGMEDS in view of Kook, Andersson, Munch and Roberts. However, these arguments are not found to be persuasive for the reasons below.
First the Applicants did not dispute the fact that TGMEDS discloses: i) that rhinitis is defined as a non-infective nasal disorder, which is characterised by inflammation of the nasal mucosa; ii) nasal congestion, blocked nose and breathing difficulty, among the symptoms of rhinitis; and iii) topical steroids such as budesonide, among the therapeutic options in the management of the non-infective nasal disorder. 

Kook reference, pages 7-8 of Remarks:
Applicants argue against the Kook reference on the grounds the Kook fails to teach from about 50 mg to about 650 mg quinine sulfate (see pages 7-8 of Remarks).
Applicants’ arguments have been fully considered but they are not found to be persuasive, because the Office did not take a position that Kook teaches from about 50 mg to about 650 mg quinine sulfate. Kook is cited for teaching: 1) the utility of bitter taste receptor agonists in the management of nasal symptoms in patients with rhinitis; 2) quinine among the exemplary taste receptor agonists; 3) that taste receptors play a significant role in the management of nasal symptoms in rhinitis; 4) serous nasal discharge and nasal obstruction among the symptoms of rhinitis; and 5) that treatment with quinine showed significant decrease in nasal obstruction. Please see abstract, pages 584-598, Figures 1-7 and Table 1.
The limitation of from about 50 mg to about 650 mg quinine sulfate was addressed by Roberts, who discloses quinine sulfate in an amount of about 2000 mg or about 100 mg to 1944 mg or about 200 to 700 mg, or about 324 mg to about 648 mg, or about 260 to about 520 mg, or less per unit dosage form, as an effective or therapeutically effective amount of quinine sulfate that can be administered to a patient, to provide any therapeutic effect. The amount that is “effective” will vary from subject to subject, depending on the age and general condition of the individual. The amount that is “effective” may be determined by one skilled in the art using routine experimentation. Please see ¶ 0048. Roberts discloses quinine sulfate as a pharmaceutically acceptable form of quinine (see ¶ 0039).
Roberts states that the methods of using quinine can be employed in the prevention or treatment of various diseases or conditions, including, for example, malaria, leg cramps, or babesiosis (emphasis added). Please see ¶ 0015. 
Roberts discloses that administration can occur via any appropriate route and the dosage forms can include suspensions, liquids, emulsions and the like. Please see ¶s 0042 and 0047.

Roberts reference, page 8-9 of Remarks:
Applicants argue against the Roberts reference stating that Roberts did not suggest or teach quinine as a bitter taste receptor agonist (see pages 8-9 of Remarks).
Applicants’ arguments have been fully considered but they are not found to be persuasive, because the Office did not take a position that Roberts suggests or teaches quinine as a bitter taste receptor agonist. Robert was cited for addressing the limitation of from about 50 mg to about 650 mg quinine sulfate (see discussions above).
Furthermore, in response to the Applicants’ arguments against the references individually (e.g., Kook fails to teach from about 50 mg to about 650 mg quinine sulfate and Roberts did not suggest or teach quinine as a bitter taste receptor agonist, see discussions above), one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Reiterated Rejections

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 4-6, 9 and 13 under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch (Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021, of which said reasons are in reiterated.
Applicants’ invention is based on a mere wish or plan for how a topical composition comprising budesonide and quinine sulfate, as active ingredients, can be formulated, and how non-infective nasal symptoms can be managed by utilizing the composition. Please see instant specification at ¶s 0004-0014, 0033, 0044, 0048-0049 and 0074-0076. For example, the specification states that: i) a method of managing non-infective nasal symptoms includes formulating a topical composition for nasal administration (see ¶ 0004); and ii) in some applications, the topical compositions may be nasally administered to patients with non-infective nasal issues or medical conditions (see ¶ 0012).
            Based on the Applicants’ mere wish or plan for obtaining a method for managing non-infective nasal symptoms (see discussions above), Applicants are now claiming to have invented a method of nasally administering to a patient having a non-infective nasal symptom, a topical composition comprising budesonide and quinine sulfate, in order to manage the non-infective nasal symptom in the patient. However, a review of the instant specification, fails to provide any working example of: i) a topical composition comprising budesonide and quinine sulfate; or ii) administering any topical composition comprising budesonide and quinine sulfate, to any patient having any non-infective nasal symptom.
            Independent claim 1 is directed to a method of managing a non-infective nasal symptom in a patient, comprising nasally administering to the patient, a topical composition comprising:
about 0.25 mg to about 2 mg budesonide;
 about 50 mg to about 650 mg quinine sulfate; and 
a diluent. 
Similar to method claim 1, TGMEDS discloses that rhinitis is defined as a non-infective nasal disorder, which is characterised by inflammation of the nasal mucosa. TGMEDS discloses, nasal congestion, blocked nose and breathing difficulty, among the symptoms of rhinitis. Please see pages 1-3. TGMEDS discloses topical steroids such as budesonide, among the therapeutic options in the management of the non-infective nasal disorder. Please see pages 4-6, including the cited Juniper et al reference.
Although TGMEDS discloses budesonide as a therapeutic option in the management of a non-infective nasal disorder (see discussions above), TGMEDS is not explicit in teaching: 
quinine sulfate as a therapeutic option for a non-infective nasal disorder;
about 0.25 mg to about 2 mg budesonide; and 
about 50 mg to about 650 mg quinine sulfate.
However, the claimed invention would have been obvious over TGMEDS because it was known in the art that:
A) quinine is a therapeutic option for a non-infective nasal disorder;
B) about 0.25 mg to about 2 mg budesonide is considered as safe for administration; and
C) about 50 mg to about 650 mg quinine sulfate is considered as safe for administration.
For example:
Kook is cited for disclosing the utility of bitter taste receptor agonists in the management of nasal symptoms in patients with rhinitis. Kook discloses quinine as a bitter taste receptor agonist. Similar to TGMEDS (see discussions above), Kook discloses nasals serious nasal discharge and nasal obstruction among the symptoms of rhinitis.  Kook discloses that taste receptors play a significant role in the management of nasal symptoms in rhinitis. Kook discloses that taste receptors are significantly increased in patients with rhinitis, when compared to normal patients. Please see title of the article, abstract, pages 584-598, Figures 1-7 and Table 1.  Specifically, Kook discloses that administration of quinine showed increase in expression of taste receptors in nasal mucosa and significant decrease in nasal obstruction. Please see 587-588, Table 1 and Figure 5.
Andersson is cited for disclosing a budesonide composition and a method for treating a patient suffering from a respiratory disorder. Andersson discloses that the composition can be administered by nebulization at a frequency of between once per day and once per month. For example, the frequency of administration can be once and only once per day, or once and only once every two days. Andersson discloses that the budesonide doses can be 0.05 mg to 15 mg, 0.1 mg to 2.0 mg, or 0.25 mg to 1.0 mg budesonide per ml of water.  Please see column 1, lines 20-43. Andersson discloses that the invention also features a kit including the budesonide composition in a sealed container and a label indicating administration by nebulization (see column 2, lines 1-6). Andersson also discloses that the nebulizable budesonide is provided as a single dose unit (e.g., sealed plastic containers or vials), with each vial containing a unit dose (e.g., 0.25 mg, 0.5 mg or 1.0 mg) of budesonide in a volume (e.g., 2 ml) of solvent. Please see column 4, lines 10-17 and Example 2.
Munch is cited for disclosing that rhinitis patients administered 0.4 mg (400 µg/day) budesonide nasal spray, showed significant reduction in nasal blockage (see abstract and page 518).
The claimed range of about 0.25 mg to about 2 mg budesonide overlaps or lies within the range disclosed Andersson and Munch because: i) Andersson discloses 0.05 mg to 15 mg budesonide (see discussions above); and ii) Munch discloses 0.4 mg budesonide (see discussions above).
The claimed range of about 0.25 mg to about 2 mg budesonide recited in instant claim 1, is an art-recognized variable (see discussions above). Therefore, the selection of specific amount of budesonide, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed range of about 0.25 mg to about 2 mg budesonide to any patient having any non-infective nasal symptom.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of about 0.25 mg to about 2 mg budesonide recited in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Roberts is cited for disclosing quinine sulfate in an amount of about 2000 mg or about 100 mg to 1944 mg or about 200 to 700 mg, or about 324 mg to about 648 mg, or about 260 to about 520 mg, or less per unit dosage form, as an effective or therapeutically effective amount of quinine sulfate that can be administered to a patient, to provide any therapeutic effect. The amount that is “effective” will vary from subject to subject, depending on the age and general condition of the individual. The amount that is “effective” may be determined by one skilled in the art using routine experimentation. Please see ¶ 0048. Roberts discloses quinine sulfate as a pharmaceutically acceptable form of quinine (see ¶ 0039).
Roberts states that the methods of using quinine can be employed in the prevention or treatment of various diseases or conditions, including, for example, malaria, leg cramps, or babesiosis (emphasis added). Please see ¶ 0015. 
Roberts discloses that administration can occur via any appropriate route and the dosage forms can include suspensions, liquids, emulsions and the like. Please see ¶s 0042 and 0047.
The claimed range of about 50 mg to about 650 mg quinine sulfate overlaps or lies within the range disclosed by Roberts because Roberts discloses 2000 mg or about 100 mg to 1944 mg quinine sulfate (see discussions above).
The claimed range of about 50 mg to about 650 mg quinine sulfate recited in instant claim 1, is an art-recognized variable (see discussions above). Therefore, the selection of specific amount of quinine sulfate, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed range of about 50 mg to about 650 mg quinine sulfate to any patient having any non-infective nasal symptom.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed range of about 50 mg to about 650 mg quinine sulfate recited in instant claim 1 overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
At the time the instant invention was filed, a person skilled in the art would have found it obvious to modify TGMEDS with Kook, Andersson, Munch and Roberts in order administer a therapy comprising: 1) budesonide; and 2) a pharmaceutically acceptable salt of quinine (e.g., quinine sulfate), to a patient having a non-infective nasal symptom (e.g., rhinitis). The person skilled in the art would have considered administering budesonide in combination with a pharmaceutically quinine sulfate, in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skill artisan would have had a reasonable expectation that a therapy comprising budesonide in combination with quinine sulfate, would exhibit an enhanced therapeutic efficacy, when compared to a therapy comprising budesonide, as the only active ingredient, or a therapy comprising quinine sulfate as the as the only active ingredient. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 4-5 and 13, the claimed amounts of budesonide and quinine sulfate, are art-recognized variables (see discussions above). Therefore, the selection of specific amount of budesonide or quinine sulfate, would have been routinely determined and optimized by a person skilled in the art through test series following the requisite guidelines set forth in the prior art disclosure. 
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed amounts of budesonide and quinine sulfate to any patient having any non-infective nasal symptom.
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). As recognized by MPEP § 2144.05. 
In the instant case, because the claimed amount of budesonide and quinine sulfate overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
 For each application of a topical composition comprising budesonide and quinine sulfate in the management of, for example, rhinitis, the optimum amount of the active ingredients employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the TGMEDS, Kook, Andersson, Munch and Roberts disclosures discussed above. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, medical condition of the patient, severity of the rhinitis. Thus, the specific amount of budesonide and quinine sulfate that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, claims 1, 4-6 and 13, are obvious over TGMEDS, Kook, Andersson, Munch and Roberts.
Regarding claims 6, Andersson teaches a composition that can be administered by nebulization comprising budesonide, sodium chloride, disodium ededate, polysorbate, citric acid sodium citrate and water in a composition (see column 1, lines 35-43).
Regarding claim 9, TGMEDS with Kook, Andersson, Munch and Roberts combine to disclose nebulization (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

The rejection of claims 1, 2-6, 9 and 13-15 under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch ( Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action) as applied to claims 1, 4-6, 9 and 13 above, and further in view of: i) Banov (U.S. Pub. No. 20140377357, published 12/25/2014, cited in the previous Office action); and ii) El-Gendy (J. Pharmaceutical Sciences, 2012, 101, 3445-3455, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021, of which said reasons are in reiterated.
The limitations of claims 1, 4-6, 9 and 13 as well as the corresponding teachings of TGMEDS, Kook, Andersson, Munch and Roberts are described above, and hereby incorporated into the instant rejection.
The invention of claims 2-3 and 14-15 are similar to claims 1 and 13 respectively, however, claims 2-3 and 14-15 differ slightly from claims 1 and 13 in that the claims require: i) poloxamers and xytlitol in the composition (claims 2 and 14); and ii) distilled water as a diluent (claims 3 and 15).
TGMEDS, Kook, Andersson, Munch and Roberts differ from claims 2-3 and 14-15, only insofar as the cited references do not combine to explicitly teach: i) poloxamers and xytlitol (claims 2 and 14); and ii) distilled water as a diluent (claims 3 and 15).
Banov cited for disclosing the use of poloxamers as excipients in inhalation composition for delivery of active agents to the respiratory tract by employing devices such as nebulizers. Banov discloses that the benefit of employing poloxamers may include, improved solubility and bioavailability, controlled dissolution rate, achievement of homogenous blend and effectiveness as water soluble lubricant. Banov discloses that poloxamers composition may be used in combination with xylitol or sugar alcohol. Please see abstracts, ¶s 0008, 0017, 0023 and 0044.
El-Gendy is cited for using distilled water as diluent in the formulation of budesonide aerosol composition in order to study the physical and chemical stability of the aerosol formulation. Please see abstract pages 3446-3448, under the title “MATERIALS AND METHODS”.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify TGMEDS, Kook, Andersson, Munch and Roberts with Banov and El-Gendy in order to arrive at the invention of claims 2-3 and 14-15. The artisan of the ordinary skill would have considered addition of poloxamers and xytlitol, for the advantage of, for example, improving solubility and bioavailability, controlled dissolution rate, achievement of homogenous blend and effectiveness as water soluble lubricant. One of the ordinary skill in the art would have considered using distilled water as a diluent, in order to study the physical and chemical stability of the composition. The skilled artisan would have had a reasonable expectation that a topical composition of TGMEDS, Kook, Andersson, Munch and Roberts, further comprising distilled water, poloxamers and xytlitol, would exhibit utility in the management of, for example, rhinitis.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.

The rejection of claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over TGMEDS (published, 2005, 1-6, cited in the previous Office action) in view of: i)   Kook (Clinical & Experimental Allergy, 2016, 46, 584-601, cited in the previous Office action); ii)  Andersson (U.S. Patent No. 6,598,603, issued on 07/29/2003, cited in the previous Office action); iii) Munch ( Allergy, 1983, 38, 517-524, cited in the previous Office action); and iv) Roberts (U.S. Pub. No. 20080045564, published 02/21/2008, cited in the previous Office action) as applied to claims 1, 4-6, 9 and 13 above, and further in view of: i) Banov (U.S. Pub. No. 20140377357, published 12/25/2014, cited in the previous Office action); ii) El-Gendy (J. Pharmaceutical Sciences, 2012, 101, 3445-3455, cited in the previous Office action); and iii) Arnold (U.S. Pub. No. 20110150992, published 06/23/2011, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 07/23/2021, of which said reasons are in reiterated.
The invention of claims 2-3, 7, 10-12 and 14-15 are similar to claims 1, 6 and 13 respectively, however, claims 2-3, 7, 10-12 and 14-15 differ slightly from claims 1, 6 and 13  in that the claims require: i)  poloxamers and xytlitol in the composition (claims 2, 11 and 14); ii) corn starch, magnesium stearate, and talc in the composition (claims 7 and 10); and iii) distilled water as a diluent (claims 3, 12 and 15).
TGMEDS, Kook, Andersson, Munch and Roberts differ from claims 2-3, 7, 10-12 and 14-15, only insofar as the cited references do not combine to explicitly teach the limitation of claims 2-3, 7, 10-12 and 14-15.
Banov cited for disclosing the use of poloxamers as excipients in inhalation composition for delivery of active agents to the respiratory tract by employing devices such as nebulizers. Banov discloses that the benefit of employing poloxamers may include, improved solubility and bioavailability, controlled dissolution rate, achievement of homogenous blend and effectiveness as water soluble lubricant. Banov discloses that poloxamers composition may be used in combination with xylitol or sugar alcohol. Please see abstracts, ¶s 0008, 0017, 0023 and 0044.
El-Gendy is cited for using distilled water as diluent in the formulation of budesonide aerosol composition in order to study the physical and chemical stability of the aerosol formulation. Please see abstract pages 3446-3448, under the title “MATERIALS AND METHODS”.
Arnold is cited for disclosing Qualaquin®, as a commercially available quinine sulfate capsule containing 324 mg quinine sulfate, 82 mg corn starch, 4 mg magnesium stearate and 40 mg talc (see ¶ 0055). Furthermore, it is noted that Applicants disclose that commercially available quinine sulfate capsule in an amount between about 100 mg and 325 mg, was known in the art at the time the instant invention was filed (see instant specification at ¶s 0010 and 0033).  Applicants’ admissions constitute as a prior art (see MPEP § 2129).
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify TGMEDS, Kook, Andersson, Munch and Roberts with Banov, El-Gendy and Arnold in order to arrive at the invention of claims 2-3, 7, 10-12 and 14-15. The skilled artisan would have had a reasonable expectation that a topical composition of TGMEDS, Kook, Andersson, Munch and Roberts, employing poloxamers, xytlitol and a commercially available quinine sulfate, would exhibit utility in the management of, for example, rhinitis.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629